Exhibit 10.2


ADMINISTRATIVE


RULES OF THE


COMPENSATION COMMITTEE


OF THE


BOARD OF DIRECTORS


OF


NATIONAL FUEL GAS COMPANY


AS AMENDED AND RESTATED


EFFECTIVE MARCH 9, 2005


I. MEETINGS

        Each meeting (“Meeting”) of the Compensation Committee (“Committee”) of
the Board of Directors of National Fuel Gas Company (“Company”) shall be held as
indicated in a notice made in accordance with these rules. Notice of each
Meeting, stating the place, date and hour thereof, shall be given to each member
of the Committee (“Member”) by mailing written notice not less than five days
before the Meeting to each Member, or by telegraphing, telephoning or delivering
oral or written notice to each Member personally not less than one day before
the Meeting.

        Any one or more Members of the Committee may participate in a Meeting by
means of a conference telephone or similar equipment. Participation by such
means shall constitute presence in person at a Meeting.

        The Committee may also take action by unanimous written consent.


II. QUORUM AND VOTING; DELEGATION

        At all Meetings, a quorum shall be required for the transaction of
business and shall consist of a majority of the entire Committee. The majority
vote of the Members at a Meeting at which a quorum is present shall decide any
question that may come before the meeting.

        Consistently with limitations imposed by the Plans, the Committee may
delegate in these rules or by resolution any or all of its authority to the
Chief Executive Officer, to the Secretary and to any other officer of the
Company (individually, “Delegate”), so long as the Delegate has no potential
conflict of interest which would cause him or her not to exercise his or her
good faith independent business judgment in respect of a delegated matter, and
so long as such delegation would not result in the requirement under applicable
law that the Delegate’s name appear beneath the Committee’s report required to
be included in Company filings with the Securities and Exchange Commission.
Subject to such limitations, the Committee hereby delegates the power to
implement its decisions to appropriate officers of the Company.


III. GRANTS AND AWARDS UNDER THE PLANS

        The following rules and regulations shall apply with respect to grants
and awards of stock options, stock appreciation rights (“SARs”) and shares of
restricted stock (“Restricted Stock”) under the Company’s 1997 Award and Option
Plan (“1997 Plan”) and 1993 Award and Option Plan (“1993 Plan”) (together, the
“Plans”). These rules also address other Awards under the Plans.

        Any capitalized term not defined in these rules shall have the same
meaning as in the applicable Plan. The following rules are inte

        These rules may be amended by the Committee at any time and from time to
time. Except to the extent otherwise specified in the particular Award Notice or
at the time these rules are amended, any grant or award under the Plans shall be
subject to these rules as in effect on the date of the grant or award.


      A. GENERAL RULES REGARDING AWARDS UNDER THE 1997 AND 1993 PLANS

      1. Making of An Award

        An Award within the meaning of these rules occurs upon the grant by the
Committee of any stock option, SAR, Restricted Stock, performance unit,
performance share or other incentive award. An Award Notice within the meaning
of these rules means a written notice from the Company to a Participant that
sets forth the terms and conditions of an Award in addition to those established
in the applicable Plan and by the Committee’s exercise of its administrative
powers.

      2. Contemporaneous Awards

        An Award of one type granted contemporaneously with an Award of any
other type shall be treated as having been granted in combination, and not in
the alternative, with the Award of the other type.

      3. Stock-based Awards

         a.        Source. Stock-based Awards, to the extent actually paid in
Common Stock, shall reduce treasury shares first and thereafter authorized but
unissued shares.

         b.        Cash Dividends and Cash Dividend Equivalents.

            (i) Stock-Based Awards Other Than Restricted Stock. No stock-based
Award carries with it the entitlement to receive cash dividends or cash dividend
equivalents until such stock-based Award is exercised (in the case of a stock
option) or earned. If a stock-based Award is exercised or earned prior to or on
the record date for determination of stockholders entitled to receive a cash
dividend, then such stock-based Award or the securities resulting from the
exercise thereof, as the case may be, shall be entitled to receive such cash
dividend.

            (ii) Restricted Stock Awards. Notwithstanding clause (i) of this
paragraph (b) or §26 of the 1993 Plan or the 1997 Plan, dividends shall be
payable with respect to each outstanding Award of Restricted Stock whether or
not the restrictions in such Award have been satisfied or have lapsed.

         c.        Payment. Payment of stock-based Awards (other than SARs and
performance shares, which shall be paid in cash) shall be made with Common
Stock.

      4. Withholding Taxes

        At the time a Participant is taxable with respect to Options, SARs or
Restricted Stock granted under the Plans, or the exercise or surrender of the
same, the Company shall have the right to withhold from amounts payable to the
Participant under the Plan or from other compensation payable to the Participant
in its sole discretion, or require the Participant to pay to it, an amount
sufficient to satisfy all federal, state and/or local withholding tax
requirements. A Participant may pay, in whole or in part, such tax withholding
amounts by requesting that the Company withhold such amounts of taxes from the
amounts owed to the Participant or by delivering as payment to the Company,
shares of Common Stock having a Fair Market Value less than or equal to the
amount of such required withholding taxes (with the remainder payable in cash).

      5. Deferral of Payment

        The Committee intends to permit Participants to elect, at any time prior
to one year before the date of exercise, to defer the receipt of payment of
Awards that are payable in cash; provided, however, that (1) under the then
applicable income tax rules the Participant is not in constructive receipt of,
and subject to income tax on, the payment prior to its actual receipt, (2) such
deferral does not result in any of the Plans being subject to the Employee
Retirement Income Security Act of 1974, as amended, and (3) if the Participant
is an Executive Officer (i.e., is subject to Section 16 of the Securities
Exchange Act of 1934, including a retired officer who is, at the relevant time,
a director), such election shall comply with Rule 16b-3 promulgated pursuant to
the Securities Exchange Act of 1934, as then in effect.

      B. STOCK OPTIONS UNDER THE 1997 AND 1993 PLANS

      1. Designation

        The Award Notice setting forth the terms and conditions of a grant of a
stock option shall indicate the applicable Plan under which the stock option is
granted and whether the stock option is an incentive stock option (within the
meaning of Section 422 of the Code, an “ISO”) or a non-qualified stock option
(“NSO”). The Committee hereby delegates to the President and Chief Executive
Officer of the Company the authority to prepare, execute and deliver Award
Notices consistent with actions taken by the Committee. The Committee hereby
directs that any action taken by the Committee granting stock options without
specifying whether the stock options are ISOs be interpreted as follows:

            a.        an award of stock options to a Participant who is younger
than 60 on the grant date shall be deemed to be an award of ISOs to the maximum
extent permitted in accordance with Section 422 of the Internal Revenue Code,
with the remainder awarded as NSOs; and

            b.        an award of stock options to a Participant who is 60 or
older on the grant date shall be deemed to be awards of NSOs only.

      2. Price

        The price at which Common Stock may be purchased upon exercise of a
stock option (the “exercise price”) shall be the Fair Market Value of the Common
Stock on the date of the Award.

      3. Exercise Period/Duration

    a.        Non-Qualified Stock Options Under the 1997 and 1993 Plans. A
non-qualified stock option granted under the 1997 Plan or the 1993 Plan first
may be exercised twelve months after the date of grant, or, if earlier, on the
date of the optionee’s death.

    b.        Incentive Stock Options Under the 1997 and 1993 Plans. An
incentive stock option granted under the 1997 Plan or the 1993 Plan first may be
exercised twelve months after the date of grant, or, if earlier, on the date of
the optionee’s death.

      4. Death or Other Termination of Employment

    a.        Definitions. For purposes of these rules, the following terms
shall have the following meanings:

    (i)        “Disability” shall mean that the Participant is eligible to
receive disability benefits under Article 3 of The National Fuel Gas Company
Retirement Plan (“Retirement Plan”), as from time to time amended.

    (ii)        “Principal Subsidiary” shall mean a Subsidiary that has a net
income of at least $5,000,000 as of the end of the most recent fiscal year.

    (iii)        “Retirement” shall mean that the Participant has commenced
receiving retirement benefits under the Retirement Plan at or after attaining
age 65.

    (iv)        “Subsidiary” shall mean a corporation or other business entity
in which the Company directly or indirectly has an ownership interest of eighty
percent (80%) or more.

    b.        Non-Qualified Stock Options Under the 1997 and 1993 Plans. With
respect to the President and Chief Executive Officer of the Company and the
Presidents of each Principal Subsidiary, if termination of employment occurs by
reason of death, Disability or Retirement, each non-qualified option awarded
under the 1997 Plan or the 1993 Plan shall remain exercisable for the balance of
its unexpired term. If termination occurs by reason of discharge by the Company
for cause or voluntary resignation of the Participant prior to age 60, each such
non-qualified option shall lapse unless extended by the Committee in its
discretion. If termination of any such officer occurs for any other reason, each
such non-qualified option shall remain exercisable for five years from such
termination (or in the case of non-qualified options awarded under the 1997
Plan, such greater period as the Committee deems appropriate) or the balance of
its unexpired term, whichever is less.

        For all other Participants, if termination of employment occurs by
reason of death, Disability or retirement at or after age 60, each non-qualified
option awarded under the 1997 Plan or the 1993 Plan shall remain exercisable for
five years from such termination or the balance of its unexpired term, whichever
is less. If termination occurs for any other reason, each such non-qualified
option shall lapse unless extended by the Committee in its discretion.

    c.        Incentive Stock Options Under the 1997 and 1993 Plans. Pursuant to
§16(a) of the 1997 Plan and the 1993 Plan, the Committee hereby establishes
that, with respect to an incentive stock option granted under the 1997 Plan or
the 1993 Plan which has not theretofore expired, upon termination of employment
by reason of the optionee’s Disability, the optionee may within one year after
the date of termination of employment, exercise all or part of the incentive
stock option which the optionee was entitled to exercise on the date of
termination of employment.

    d.        Extension of Incentive Stock Options Under the 1997 and 1993
Plans.

Pursuant to the last paragraph of §16(b) of the 1997 Plan and the 1993 Plan, the
Committee hereby determines that:

    (i)        With respect to the President and Chief Executive Officer of the
Company and the Presidents of each Principal Subsidiary, if termination of
employment occurs by reason of death, Disability or Retirement, another officer
of the Company shall, within thirty days of such termination, offer in writing
to extend the period during which any incentive stock option granted to such
optionee under the 1997 Plan or the 1993 Plan may be exercised to the date on
which the incentive stock option would have otherwise expired absent such
termination of employment.


          If termination of any such officer’s employment occurs for any other
reason, another officer of the Company, if the Committee so authorizes, shall,
within thirty days of such termination, offer in writing to extend the period
during which any incentive stock option granted to such optionee may be
exercised to the date specified in the offer, which shall not be later than the
date on which the incentive stock option would have otherwise expired absent
such termination of employment;


    (ii)        With respect to all Participants other than the President and
Chief Executive Officer of the Company and the Presidents of each Principal
Subsidiary, if termination of employment occurs by reason of death, Disability
or Retirement, an officer of the Company other than such Participant shall,
within thirty days of such termination, offer in writing to extend the period
during which any incentive stock option granted to such optionee under the 1997
Plan or the 1993 Plan may be exercised, to the date which is the earlier of five
years from such termination or the balance of the unexpired term of such
incentive stock option.


          If termination of such Participant’s employment occurs for any other
reason, an officer of the Company other than such Participant, if the Committee
so authorizes, shall, within thirty days of such termination, offer to extend
the period during which any incentive stock option granted to such optionee may
be exercised to the date specified in the offer, which shall not be later than
the earlier of five years from such termination of employment or the date on
which the incentive stock option would have otherwise expired absent such
termination of employment.


        The written offer shall notify the optionee, or the optionee’s estate or
the person to whom the optionee’s rights under the incentive stock option are
transferred by will or the laws of descent and distribution, of the right to
accept the offer by consenting to the extension, in writing, within thirty days
of the offer. If such consent is timely received the incentive stock option may
be exercised during the period specified in the offer, but not later than the
expiration of the exercise period specified in the Award Notice.

      5. Mechanics of Exercise

        To exercise a stock option, the Participant shall provide a signed
exercise notice to an appropriate officer or other designee of the Company,
which notice shall indicate which options are being exercised, how the exercise
price is to be paid and any other appropriate information. Appropriate delivery
of a signed notice of exercise binds the Participant to pay the exercise price.
Part IV of these Rules contains procedures for exercising stock options.

      6. Reload Options

        No optionee shall be issued a new stock option automatically upon
exercise of a stock option. However, if the Award Notice provides for the
issuance of such new stock option, the new stock option shall have an option
price equal to the Fair Market Value of the Common Stock on the date the new
stock option is issued and shall otherwise be subject, as nearly as possible, to
the same terms and conditions as the exercised stock option.

      C. SARs UNDER THE 1997 PLAN

        All outstanding SARs granted under the 1997 Plan are Independent SARs as
described in the Plan. The Plan has been amended to eliminate future awards of
SARs.

        The base price of an Independent SAR shall be the Fair Market Value of
the Common Stock on the date of the grant of the Independent SAR, and shall
otherwise be subject to the terms and conditions imposed by the Award Notice
upon the Independent SAR, by the 1997 Plan, and by these Rules upon
non-qualified stock options. An Independent SAR shall be outstanding and
exercisable during the entire exercise period otherwise applicable to a
non-qualified stock option granted on the same day as the Independent SAR (as
adjusted in accordance with paragraph III.B.4 above in the event of death or
other termination of employment).

        To exercise a SAR, the Participant shall deliver a signed exercise
notice to an appropriate officer or other designee of the Company, which notice
shall indicate which SARs are being exercised, and any other appropriate
information. The Committee hereby delegates to appropriate officers of the
Company the authority to establish and revise appropriate procedures with
respect to the exercise of SARs.

      D. RESTRICTED STOCK UNDER THE 1997 AND 1993 PLANS

      1. Restrictions on Transferability; Vesting

        The restrictions on transferability and vesting and all other terms and
conditions of Restricted Stock granted under the 1997 and 1993 Plans shall be
specified in the Award Notice. All shares of Restricted Stock shall be subject
to the Participant’s continued employment with the Company or a Subsidiary until
vesting. The Committee may accelerate the vesting of Restricted Stock on its own
motion as it deems appropriate and in the best interests of the Company.

      2. Mechanics of Grant

        The Committee hereby delegates to appropriate officers of the Company
the authority to establish and revise appropriate procedures with respect to the
issuance of certificates representing Restricted Stock and the payment of
dividends thereon.

      E. PERFORMANCE UNITS AND PERFORMANCE SHARES UNDER THE 1997 PLAN

        The performance period and performance objectives of a performance unit
or performance share granted under the 1997 Plan shall be specified in the Award
Notice.

        The Committee shall consider any written submission from a Participant,
regarding revision of the performance period and/or performance objectives of an
Award on the basis of events which may have been unforeseen by the Committee, or
circumstances which have changed since the Award, and may consider such matters
on its own motion. Upon such consideration, the Committee shall revise such
performance period and/or performance objectives when such revision is
determined to be in the best interests of the Company and consistent with the
purposes of the 1997 Plan or the 1993 Plan.


IV. PROCEDURES FOR EXERCISING STOCK OPTIONS

      A. AUTHORITY AND SCOPE

        Notwithstanding any provision of any award letter issued before 1998,
these are the exercise procedures for Incentive Stock Options (“ISOs”) and
Non-Qualified Stock Options (“NSOs”) issued under the 1993 Plan, the 1997 Plan,
and (unless the Compensation Committee specifically orders otherwise) any other
compensation plan which in the future is adopted by the Company.

      B. NOTICE OF EXERCISE

      1. Form and Delivery

        A Participant holding options granted under any of the Plans elects to
exercise options by delivering (by personal delivery or fax) to the office of
the Company’s Secretary or Assistant Secretary a Notice of Exercise. A Notice of
Exercise is a writing signed by the Participant indicating that the Participant
thereby elects to exercise options identified in the Notice (including the
quantity and exercise price), and describing the method by which the Participant
will pay the exercise price. Appropriate delivery of a Notice of Exercise binds
the Participant to pay the exercise price. An optional form of Notice of
Exercise is attached to these Rules (see Exhibit A).

      2. Exercise Date

        The effective date of a Notice of Exercise is the "Exercise Date". An
exercise will be effective as of the date the Notice of Exercise is received by
the office of the Secretary or Assistant Secretary; provided, however, that:

    (i)        a Notice of Exercise received on a business day before trading
opens that day on the New York Stock Exchange may validly designate the Exercise
Date to be the preceding business day; and


    (ii)        a Notice of Exercise may validly designate the Exercise Date to
be any date later than the date the Notice of Exercise is received.


    (iii)        if the exercise is accomplished through a “cashless exercise”
as described in Section IV (C)(4) below, the Exercise Date shall be the date the
broker sells Company stock into the market regarding that exercise.


      C. Payment of Exercise Price

      1. Cash Payment

        To pay the exercise price in cash, a Participant must deliver to the
Secretary or Assistant Secretary payment in full, in cash or by check payable in
immediately available U.S. funds to the Company, within three business days
after the Exercise Date (except as additional time may be allowed under Section
IV (C)(3) below). Payment of the exercise price may be partly in cash and partly
in Company stock as described in Section IV (C)(2) below, or may be accomplished
through a “cashless exercise” as described in Section IV (C)(4) below.

      2. Payment with Existing Company Stock

        Until January 1, 2006, the exercise price of a stock option cannot be
paid with Company stock that was both (i) issued later than six months before
the date of the exercise, and (ii) issued as a result of a stock option
exercise. To pay the exercise price in shares of Company stock already owned by
a Participant, the Participant must surrender to the Company shares having a
total Market Value (as of the Exercise Date) of at least the total exercise
price, or pay any shortfall in cash. The Participant must, within three business
days after the Exercise Date (except as additional time may be allowed under
Section IV (C)(3) below) do one or both of the following:

a.         regarding shares in the Company’s Direct Registration System, comply
with the Company’s procedures (including signature guarantee requirements) for
transferring book-entry shares to the Company; or


b.         regarding shares that are evidenced by a paper stock certificate,
deliver the certificate to the Secretary or Assistant Secretary. Each
certificate delivered must have a guaranteed signature either on the back or on
a stock power to be attached. Recommended procedure for mailing certificates is
to mail the certificate and signed stock power separately.


      3. Additional Time to Pay Exercise Price

        If, at any time the Participant’s payment of the exercise price would
otherwise be required pursuant to Section IV (C)(1) or (2) above, a Participant
is either

               a.        traveling away from his or her usual place of Company
employment, or

               b.        “disabled”, as defined in the applicable Plan or these
Administrative Rules,

        then the Participant may pay the exercise price on or before the first
business day after the Participant’s return to his or her usual place of NFG
employment, but no later than the tenth business day after the Exercise Date.
However, the President, Chief Executive Officer, or Treasurer of the Company
shall have the authority to grant such additional time to pay the exercise price
as is reasonably necessary to accommodate the travel or disability of the
Participant.

      4. Cashless Exercise

        The broker-assisted method of exercising options described in this
Section IV (C)(4) (“cashless exercise”) requires no cash outlay by the
Participant. A Participant wishing to do a cashless exercise must first
establish a trading account with a registered securities broker-dealer.
Establishing that trading account will likely include the Participant’s
commitment to pay the broker as described in their agreement. Upon request by a
Participant, the Secretary or Assistant Secretary will provide information that
may help the Participant find a broker who has previously done cashless
exercises with the Company and/or may be willing to do so at a discounted
commission rate. The Participant must provide the Secretary or Assistant
Secretary with the Participant’s broker’s name, firm, address, telephone and fax
numbers.

        To do a cashless exercise, the Participant must deliver a Notice of
Exercise as described in Section IV (B)(1), and notify the Participant’s broker
to proceed with the exercise. The Participant’s broker will sell Company stock
for the Participant’s account and pay to the Company the exercise price, plus
any necessary tax withholding. The Company will have share certificates
delivered to the Participant’s broker within three business days after the
Exercise Date, unless the Company elects to retain the certificates pending
receipt of the exercise price. The Participant will be required to pay the
Participant’s broker according to the agreement between them, typically a few
days’ interest on the exercise price plus a commission on the shares sold.